           Case 7:16-cv-04643-KMK-PED Document 591
                                               588 Filed 10/15/20
                                                         10/14/20 Page 1 of 5




1271 Avenue of the Americas |New York, NY 10020
blankrome.com


    Phone:         212-885-5348

    Fax:           917-332-3858

    Email:         lwilgus@blankrome.com

                                                              October 14, 2020

By ECF

Hon. Kenneth M. Karas, U.S.D.J.
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4150

             Re:      In re Specialist and Other Vessel Owner Limitation Actions
                      16-cv-4643 (KMK)(PED); Related Cases: 16-cv-5010; 16-cv-7001

Dear Judge Karas:

        We represent Tappan Zee Constructors LLC (“TZC”) and write to move this Court for a
protective order requiring Weeks Marine Inc. (“Weeks”) to file confidential documents under seal
pursuant to Paragraph IX of Your Honor’s Individual Rules and Paragraph 9 of the June 27, 2017
Stipulation and Order of Confidentiality (the “Confidentiality Order”). See ECF 184 in docket 16-
cv-4643.

       By way of background, on October 6, 2020, counsel for Weeks notified undersigned
counsel that it would be using certain documents which TZC marked Confidential (the
“Confidential Documents”) as exhibits to the sanctions motion Weeks intends to file on October
16, 2020.

        TZC reviewed the Confidential Documents, which are extensive, and responded on
October 9, 2020. TZC informed Weeks’ counsel that all of the documents identified have been
designated Confidential because they contain non-public information referencing: (1) personal
data; (2) proprietary information related to scheduling, costs, and other trade secrets in connection
with TZC’s method for building the bridge; and/or (3) are subject to SSI1 protections. As a result,
TZC informed Weeks’ counsel that it intends to file a letter motion seeking a protective order to
have the documents filed under seal, in accordance with Paragraph 9 of the Confidentiality Order.
TZC asked Weeks’ counsel to advise whether Weeks consents to TZC’s request to have the
documents filed under seal. Weeks refused to consent.


1
    Sensitive Security Information.


153175.06501/123947743v.1
      Case 7:16-cv-04643-KMK-PED Document 591
                                          588 Filed 10/15/20
                                                    10/14/20 Page 2 of 5



October 14, 2020
Page 2

        For the reasons set forth below, TZC respectfully requests that this Court enter a protective
order requiring Weeks to file these Confidential Documents under seal.

                                           ARGUMENT

    A. Legal Standard

        “The notion that the public should have access to the proceedings and documents of courts
is integral to our system of government.” United States v. Erie County, 763 F.3d 235, 238–39 (2d
Cir. 2014). “Indeed, the common law right of public access to judicial documents is said to predate
even the Constitution itself.” Id. at 239. The First Amendment to the U.S. Constitution “also
protects the public’s right to have access to judicial documents.” Id. A party seeking to seal
documents submitted to a court bears the burden of showing that sealing is proper. See DiRussa v.
Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d Cir. 1997).

    1. Common Law Right of Access

        The Second Circuit has articulated a three-step process for determining whether documents
should be sealed in light of the common law right of access. “Before any such common law right
can attach . . . a court must first conclude that the documents at issue are indeed ‘judicial
documents.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). Not every
paper filed with the court is a judicial document subject to the right of public access. United States
v. Amodeo (Amodeo I), 44 F.3d 141, 145 (2d Cir. 1995) (stating that “the mere filing of a paper or
document with the court is insufficient to render that paper a judicial document”); see also United
States v. Amodeo (Amodeo II), 71 F.3d 1044, 1049 (2d Cir. 1995) (noting that “the temptation to
leave no stone unturned in the search for evidence material to a judicial proceeding turns up a vast
amount of not only irrelevant but also unreliable material”); Avocent Redmond Corp. v. Raritan
Ams., Inc., No. 10-cv-6100, 2012 WL 3114855, at *15, 2012 U.S. Dist. LEXIS 107801, at *41
(S.D.N.Y. July 31, 2012) (“Certain submissions directly affect adjudication, while others are
irrelevant.”). To constitute a judicial document, “the item filed must be relevant to the performance
of the judicial function and useful in the judicial process.” Amodeo I, 44 F.3d at 145.

        Second, after determining that the documents are judicial documents and that the “common
law presumption of access attaches,” the court must “determine the weight of that presumption.”
Lugosch, 435 F.3d at 119. According to the Second Circuit, the weight to be given the presumption
of access must be governed by the role of the material at issue in the exercise of Article III judicial
power and the resultant value of such information to those monitoring the federal courts.
Generally, the information will fall somewhere on a continuum from matters that directly affect
an adjudication to matters that come within a court’s purview solely to insure their irrelevance.
Amodeo II, 71 F.3d at 1049. When a document plays a role in a court’s adjudication of litigants’
substantive rights—a function that is “at the heart of Article III”—the presumption is strong, but
“[a]s one moves along the continuum, the weight of the presumption declines.” Id. Courts must
exercise judgment to determine the weight to be accorded to “statements or documents in the
middle of the continuum,” and that “judgment can be informed in part by tradition.” Id. at 1049–


153175.06501/123947743v.1
      Case 7:16-cv-04643-KMK-PED Document 591
                                          588 Filed 10/15/20
                                                    10/14/20 Page 3 of 5



October 14, 2020
Page 3

50. For example, when “documents are usually filed with the court and are generally available, the
weight of the presumption is stronger than where filing with the court is unusual or is generally
under seal.” Id. at 1050.

        Third, the court must balance any “competing considerations” against the weight of the
presumption of access. Lugosch, 435 F.3d at 120. “Such countervailing factors include but are not
limited to ‘the danger of impairing law enforcement or judicial efficiency’ and ‘the privacy
interests of those resisting disclosure.’” Id. (quoting Amodeo II, 71 F.3d at 1050); accord Bernstein
v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 143 (2d Cir. 2016). When weighing
privacy interests, court should consider “the degree to which the subject matter is traditionally
considered private rather than public.” Amodeo II, 71 F.3d at 1051. Courts should also assess the
“nature and degree of injury,” paying heed to “the sensitivity of the information and the subject”
but also to “how the person seeking access intends to use the information.” Id. at 1051 (explaining
that “[c]ommercial competitors seeking an advantage over rivals need not be indulged in the name
of monitoring the courts”).

    2. First Amendment Right of Access

         The First Amendment right of access stems from the qualified right of the public and the
press “to attend judicial proceedings and to access certain judicial documents.” Lugosch, 435 F.3d
at 120 (quoting Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004)). Once a court
concludes that there is a qualified First Amendment right of access to the judicial documents at
issue, it may only seal the documents “if specific, on the record findings are made demonstrating
the closure is essential to preserve higher values and is narrowly tailored to serve that interest.” Id.
(quoting In re N.Y. Times Co., 828 F.2d 110, 116 (2d Cir. 1987)). “Broad and general findings by
the trial court . . . are not sufficient to justify closure.” Id. (quoting In re N.Y. Times Co., 828 F.2d
at 116). Examples of “higher values” may include law enforcement interests, the privacy of
innocent third parties, Amodeo II, 71 F.3d at 1050, and the attorney client privilege, Lugosch, 435
F.3d at 125.

         Courts commonly find that documents that contain “trade secrets, confidential research and
development information, marketing plans, revenue information, pricing information, and the like”
satisfy the sealing standard given the important privacy interests at stake. See, e.g., Hypnotic Hats,
Ltd. v. Wintermantel Enters, LLC, 335 F. Supp. 3d 566, 600 (S.D.N.Y. 2018) (internal quotation
marks omitted); cf. Arar v. Ashcroft, 585 F.3d 559, 610 (2d Cir. 2009) (listing types of matters
where the presumption of openness is overcome, including those involving “trade secrets”); In re
New York Times Co., 577 F.3d 401, 410 n.4 (2d Cir. 2009) (“When litigation requires disclosure
of trade secrets, the court may disclose certain materials only to the attorneys involved.”); Playtex
Prod., LLC v. Munchkin, Inc., No. 14-cv-1308, 2016 U.S. Dist. LEXIS 42261, at *41 (S.D.N.Y.
Mar. 29, 2016). (placing under seal documents referencing “sales and costs information,
presentations, merger discussions, and competitive analyses and product testing”); see Travelers
Indem. Co. v. Excalibur Reins. Corp., No. 11-cv-1209, 2013 WL 4012772, at *5, 2013 U.S. Dist.
LEXIS 110400, at *22 (D. Conn. Aug. 5, 2013) (allowing redaction of “specific portions of
documents revealing sensitive business information,” including “confidential proprietary


153175.06501/123947743v.1
      Case 7:16-cv-04643-KMK-PED Document 591
                                          588 Filed 10/15/20
                                                    10/14/20 Page 4 of 5



October 14, 2020
Page 4

information, documents and client data”); GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C.,
769 F. Supp. 2d 630, 649-50 (S.D.N.Y. 2011) (finding that material concerning the defendants’
marketing strategies, product development, costs and budgeting” contain “highly proprietary
material” and therefore may remain under seal).

    B. Application

         Weeks intends to use the Confidential Documents in connection with its sanctions motion.
Because that motion requires the Court’s adjudication of a dispute, the documents are “relevant to
the performance of the judicial function and useful in the judicial process.” Amodeo I, 44 F.3d at
145. Therefore, there is a presumption that the Confidential Documents are judicial documents
that trigger the common law and First Amendment rights to public access.

        That presumption, however, is to be weighed against any applicable countervailing interest
of the party seeking to prevent public disclosure of the documents. Here, as set forth in the October
14, 2020 Declaration of Adam Downs, the Confidential Documents consist of many thousands of
pages of TZC’s proprietary commercial information, including Daily Work and Progress Meeting
Notes, Schedule Updates, Time Impact Analysis reports setting forth delays to the project and
projected costs for those delays, various letters and dispute submission correspondence between
TZC and NYSTA, among other confidential records—whose disclosure would harm TZC’s
competitive position as these documents contain confidential information related to TZC’s costs,
schedules and methods for constructing the bridge.

        In addition, as this Court is well-aware, the new Tappan Zee bridge was designed and built
by TZC in accordance with a contract between TZC and NYSTA. Certain documents, including
photographs of certain sections of the bridge, contain information designated SSI. SSI is governed
by Title 49 of the Code of Federal Regulations (CFR), parts 15 and 1520. SSI is information
obtained in the conduct of security activities whose public disclosure would, in the judgment of
specified government agencies, harm transportation security, be an unwarranted invasion of
privacy, or reveal trade secrets or privileged or confidential information.

        It is clear the privacy interests of TZC overcome any presumptions of open access to the
subject documents and information in connection with the sanctions motion. On a “private” versus
“public” scale, the proprietary information at issue plainly falls on the “private” side. See Amodeo
II, 71 F.3d at 1051 (in addressing privacy concerns, courts should examine the “degree to which
the subject matter is traditionally private rather than public.”) In fact, the only entities that might
have an interest in obtaining TZC’s proprietary information relating to its methods and costs for
building the bridge are its competitors who might seek to utilize the information to their advantage.
It is well settled that a district court may order sealing where the litigation requires the disclosure
of trade secrets or proprietary commercial information. Avocent Redmond Corp. v. Raritan
Americas, Inc., No. 10 Civ. 6100 (PKC), 2012 WL 3114855, at *15-*16 (S.D.N.Y., July 31, 2012)
(citing In re New York Times Co., 577 F.3d at 410 n. 4). TZC’s asserted confidentiality interest is
sufficiently strong to overcome the presumption of access.



153175.06501/123947743v.1
                 Case 7:16-cv-04643-KMK-PED Document 591
                                                     588 Filed 10/15/20
                                                               10/14/20 Page 5 of 5



           October 14, 2020
           Page 5

                   Finally, as Your Honor will see, Weeks seeks to use a voluminous number of pages of
           Confidential Documents as exhibits to its motion. TZC has attempted to review each page in order
           to narrowly tailor its request for a protective order; however, due to the large amount of documents
           at issue and the time constraints in which this letter motion was required to be filed under the
           Confidentiality Order, TZC respectfully request this Court to seal all of the Confidential
           Documents. And, to the extent the Court requires a more specific statement related to the
           confidential nature of each document, TZC asks for the opportunity to provide a supplemental
           Declaration.

                                                    CONCLUSION

                  For the reasons set forth above, TZC respectfully requests that the Court grant its motion
           and direct Weeks to file, under seal, all of the unredacted versions of the above-listed documents.

                   We thank Your Honor for your consideration.


                                                 Respectfully submitted,

                                                         Blank Rome LLP

                                                         /s/ Lauren B. Wilgus
Granted.
                                                         William R. Bennett, III
Date: October 15, 2020                                   Lauren B. Wilgus
White Plains, NY
                                                                 and

                                                         Giuliano McDonnell & Perrone, LLP

                                                         /s/ Joseph Perrone

                                                         Joseph J. Perrone


           cc:     All counsel of record via ECF




           153175.06501/123947743v.1
